Citation Nr: 1001535	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Nebraska Methodist Health System 
(Jennie Edmunson Hospital) from January 13, 2003, to February 
2, 2003, to include pursuant to the Veterans Millennium 
Health Care and Benefits Act (Millennium Bill Act).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The appellant had active duty from January 1969 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Lincoln, 
Nebraska.  

The appellant testified at a videoconference hearing before 
the Board at the RO in Des Moines, Iowa, in November 2009; 
the undersigned Acting Veterans Law Judge presided.  


FINDINGS OF FACT

1.  The Veteran received medical treatment provided by 
Nebraska Methodist Health System (Jennie Edmunson Hospital) 
from January 13, 2003, to February 2, 2003.  

2.  Service connection was not established for any disability 
at the time of the Veteran's treatment at Jennie Edmunson 
Hospital.  

3.  The Veteran filed a claim for payment or reimbursement 
for unauthorized medical services provided by Nebraska 
Methodist Health System (Jennie Edmunson Hospital) from 
January 13, 2003, to February 2, 2003, in September 2005.  

4.  At the time of the Veteran's treatment at Jennie Edmunson 
Hospital from January 13, 2003, to February 2, 2003, he had 
not enrolled in the VA health care system and had not 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the preceding 24-month period.  




CONCLUSIONS OF LAW

1.  The criteria are not met for payment or reimbursement for 
medical services provided by Nebraska Methodist Health System 
(Jennie Edmunson Hospital) from January 13, 2003, to February 
2, 2003.  38 U.S.C.A. §§ 1703, 1710, 1728 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121 
(2009).  

2.  The criteria are not met for payment or reimbursement for 
medical services provided by Nebraska Methodist Health System 
(Jennie Edmunson Hospital) from January 13, 2003, to February 
2, 2003, pursuant to the "Millennium Bill Act."  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

A VCAA letter was issued in February 2007 which satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated in the statement of the case (SOC).  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court of Appeals for Veterans Claims (Court) 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case.)  See Shinseki 
v. Sanders/Simmons, 129 S.Ct. 1696 (Apr. 21, 2009); 556 U.S. 
____ (2009); see also Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Moreover, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations may not be 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding, the Board has reviewed the case for 
purposes of ascertaining that the claimant has had a fair 
opportunity to present arguments and evidence in support of 
his claim for reimbursement of medical expenses.  In short, 
the Board concludes from that review that the requirements 
for the fair development of the appeal have been met in this 
case.  



Payment or Reimbursement for Medical Services Provided by 
Nebraska Methodist Health System (Jennie Edmunson Hospital) 
from January 13, 2003, to February 2, 2003

On January 13, 2003, the Veteran was admitted to Jennie 
Edmunson Hospital for treatment of an aortic aneurysm.  

The record shows that, at the time of the private medical 
treatment in question in this case, service connection had 
not been established for any disability for the Veteran.  The 
Veteran does not argue otherwise.  

The law provides for payment or reimbursement for non-VA 
medical care expenses under certain conditions for a service-
connected disability.  See 38 U.S.C.A. §§ 1703, 1710, 1712, 
1728 (West 2002).  However, because the treatment in question 
was not for a service-connected disability, those provisions 
are not applicable in this case.  

However, when a veteran is not eligible for reimbursement for 
treatment under 38 U.S.C.A. § 1728, payment or reimbursement 
for emergency services for non-service-connected conditions 
in non-VA facilities may be authorized under 38 U.S.C.A. § 
1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits 
Act, Public Law 106-177, and is referred to as the 
"Millennium Bill Act."  

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).

In this case, the services rendered occurred after the 
effective date of the "Millennium Bill Act."  

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.

To be eligible for payment or reimbursement for emergency 
services for non-service-connected conditions in non-VA 
facilities, the Veteran has to satisfy all of the following 
conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health; 

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson; 

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment; 

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and 

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided. 

See 38 C.F.R. § 17.1002.  

Further, 38 C.F.R. § 17.1004 provides that, to receive 
payment or reimbursement for emergency services, a claimant 
must file a claim within 90 days after the latest of the 
following:

(1) July 19, 2001. 

(2) The date that the veteran was discharged from the 
facility that furnished the emergency treatment; 

(3) The date of death, but only if the death occurred 
during transportation to a facility for emergency 
treatment or if the death occurred during the stay in 
the facility that included the provision of the 
emergency treatment; or 

(4) The date the veteran finally exhausted, without 
success, action to obtain payment or reimbursement for 
the treatment from a third party. 

As noted, all of the above criteria must be met for the 
Veteran to be eligible for payment or reimbursement for the 
medical services in question.  If any criterion is not met, 
payment or reimbursement must be denied.  

No records regarding the medical services in question have 
been obtained to determine whether the treatment was 
furnished in an emergency, and the MC has not made a 
determination as to whether VA facilities were feasibly 
available to provide the treatment.  The Board assumes that 
the Veteran has no coverage under another health-plan 
contract for payment or reimbursement, in whole or in part, 
for the treatment, and from the diagnosis provided by the 
Veteran, it appears that the condition for which the 
treatment was furnished was not caused by an accident or 
work-related injury.  

Moreover, the Veteran testified at his videoconference 
hearing that the last bill he had received indicated that he 
still owed approximately $103,000, although the collection 
agency had stopped calling him several years ago.  The Board 
observes that the copy of the bill that is of record - 
submitted by the Veteran - dated September 23, 2005, 
reflects an unpaid balance of $0, showing both a contractual 
adjustment in January 2003 and a bad debt write-off in 
January 2004.  Thus, it is unclear whether the Veteran still 
owes any amount of the bill.  

Nevertheless, the Veteran admitted at his hearing that he had 
not enrolled in the VA health care system prior to the 
treatment in question, and that he had not received medical 
services under the authority of 38 U.S.C. Chapter 17 within 
the 24-month period preceding the furnishing of the claimed 
emergency treatment.  Therefore, that criterion is not met.  

Moreover, his claim for payment for the non-VA medical 
services was received in September 2005, more than two years 
after his discharge from Jennie Edmunson Hospital.  
Accordingly, the Veteran did not meet the time limit for 
filing his claim.  

Because two of the requirements are not met for payment or 
reimbursement for expenses incurred with non-VA medical care 
for a non-service-connected disability, and because the 
Veteran does not dispute those facts, the Board need not 
address the remaining criteria.  The Veteran's only argument 
at his hearing was that it was unfair that his claim should 
be denied on the basis that he had not enrolled in VA's 
health care system prior to the hospitalization in question 
without first informing him of that requirement, because, had 
he known of the requirement, he would have enrolled.  

Nevertheless, all of the requirements not being met for 
payment or reimbursement for unauthorized medical services 
provided by Nebraska Methodist Health System (Jennie Edmunson 
Hospital) from January 13, 2003, to February 2, 2003, the 
Veteran's appeal must be denied.  

The Board notes the Veteran's request at his hearing that VA 
waive the requirement for enrollment and treatment in the VA 
health care system within two years prior to the medical 
services.  That request amounts to a request for equitable 
relief.  However, the Board is bound by the law, and this 
decision must be made in accordance with the relevant 
statutes and regulations.  If the Veteran wishes to petition 
for equitable relief, he should file such a petition with the 
Secretary.  It has been held that the authority to award 
equitable relief under 38 U.S.C.A. § 503(a) (West 2002) is 
committed to the sole discretion of the Secretary, and that 
the Board is without jurisdiction to consider that which is 
solely committed to the Secretary's exercise of that 
discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  


ORDER

The appeal is denied.  



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


